EXHIBIT 10.65



 
CONSULTING AGREEMENT


This Consulting Agreement (this "Agreement") is entered into by and between
Acorda Therapeutics, Inc., a Delaware corporation, with offices at 15 Skyline
Drive, Hawthorne, NY 10532 (the "Company") of Thomas C. Wessel, M.D., Ph.D.,
residing at 22 Cliffwood Street, Lenox, MA  01240 ("Consultant") as a consultant
to the Company.  This Agreement shall be effective as of October 1, 2011
(“Effective Date”).


RECITALS


WHEREAS, Consultant was an employee and served as Chief Medical Officer of the
Company until his voluntary resignation effective September 30, 2011, and is
continuing to provide services to the Company as a consultant; and the parties
desire to document the terms and conditions of such consulting services as
specified herein; and


WHEREAS, in connection with Consultant’s resignation and this Agreement, the
parties contemplate entering into a Separation Agreement and General Release
(the “Separation Agreement”).


AGREEMENT


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:


1. Services.  Consultant is hereby engaged by the Company for the Term hereof
(as defined below) to perform such consulting services as may be reasonably
requested from time to time by the Company’s Chief Executive Officer or new
Chief Medical Officer (“Services”).  The scope of the Services shall include
those matters for which Consultant was responsible while he was an employee of
the Company, as well as assisting in the transition of responsibility for those
matters from Consultant to the Company’s new Chief Medical Officer, but
Consultant shall not be obligated to provide more than 40 hours of Services per
calendar month during the Term.  The Services are to be provided from
Consultant’s residence or such other offsite location as may be chosen by
Consultant, unless otherwise reasonably requested by the Company from time to
time.  Any additional work to be performed by Consultant, beyond the scope or
amount of Services set forth above, shall be agreed upon between Company and
Consultant in a written amendment to this Agreement.
 
2. Term and Termination.  The term of this Agreement shall commence on the
Effective Date and continue in full force and effect until December 31, 2011,
(“Term”) unless sooner terminated as provided below.  The Company may terminate
this Agreement and all of the Services upon a material failure of Consultant to
provide Services by delivering written notice of termination to Consultant
setting forth in reasonable detail the facts and circumstances that the Company
believes constitute such a material failure; provided that Consultant shall have
10 days to cure such material failure (and if such failure is not cured within
such 10 days then termination shall be deemed effective, and the Term shall be
deemed to have terminated, as of the date of delivery of the notice of
termination).  Also, the Company may immediately terminate this Agreement by
delivering written notice to Consultant if Consultant does not execute and
deliver to the Company the Separation Agreement (in the form offered by the
Company) within 21 days after he receives it from the Company for execution, or
if he thereafter revokes the agreement after he has signed it.
 

 
 

--------------------------------------------------------------------------------

 

3. Payment/Fees and Other Consideration.
 
3.1           In exchange for the Services, the Company will pay Consultant a
monthly fee equal to $30,866.67, subject to any applicable federal, state or
local tax withholding or deduction obligations (the “Consulting Fee”).  In the
event of any early termination of the Term pursuant to Section 2 above, such
Consulting Fee would be prorated for any partial month in the Term.  In
addition, subject to the Company's Reimbursement Policy (which is attached
hereto as Exhibit A and incorporated herein by reference), the Company shall
reimburse Consultant for reasonable out-of-pocket expenses approved by the
Company in advance and actually incurred by Consultant pursuant to the
Services.  Expense reimbursements shall be paid pursuant to written invoices
submitted by Consultant, which must include third-party invoices and/or other
supporting documentation reasonably acceptable to the Company.


3.2           During the Term, Consultant shall be eligible to continue
receiving the Company’s health and welfare benefits to the same extent as at the
time of his resignation as Chief Medical Officer, except for benefits that, by
their terms and conditions, cannot be made available to individuals that are not
Company employees, and provided that the Company retains the right to modify its
benefits and benefit programs in the ordinary course so long as such changes are
not made specifically in relation to the benefits made available to Consultant.


3.3           During the Term, Consultant’s unvested Stock Options and unvested
RSAs shall continue to vest and be exercisable in accordance with the terms and
conditions of the Stock Plan and the Stock Award Documents (as such terms are
defined below) and solely for this purpose Consultant’s Services hereunder shall
be deemed to be continuous, uninterrupted service to the Company as if
Consultant were still an employee of the Company.  Consultant agrees that,
notwithstanding anything to the contrary contained in the Stock Plan or the
Stock Award Documents, but without limitation of the Company’s rights under the
Stock Plan and the Stock Award Documents, Consultant shall satisfy any
applicable federal, state or local tax withholding or deduction obligations that
arise from the vesting of RSAs or the vesting or exercise of Stock Options or
the sale of shares of Company Common Stock resulting from any such exercise by
delivering funds to the Company sufficient to cover such obligations.  Without
limitation of the Company’s rights under the Stock Plan or the Stock Award
Documents, Consultant agrees that the Company shall be expressly entitled to
withhold delivery of or release of restrictions on any shares of Company Common
Stock which are the subject of any such obligations pending the Company’s
receipt of funds to cover the relevant tax obligations.  For purposes of this
Section: “Stock Plan” refers to the Company’s 2006 Employee Incentive Plan, as
amended; “Stock Options” and “RSAs” refer to options to purchase shares of the
Company’s Common Stock and awards of restricted shares of the Company’s Common
Stock, respectively, previously granted to Consultant pursuant to the Stock
Plan; and “Stock Award Documents” refers to the applicable award agreements and
certificates for the Stock Options and RSAs.


4. Confidentiality and Records.  In connection with the Services, Consultant
will be provided with or have access to the Company’s confidential and/or
proprietary materials, information, and/or data relating to the Company’s and
its affiliates’ businesses, operations, and commercial, marketing, research and
development and other plans and strategies.  All such materials, information
and/or data, together with all copies, summaries, notes, analyses and/or studies
thereof or pertaining thereto, whether written or recorded in electronic or
other format and on whatever media, are herein collectively referred to as
"Confidential Information" and shall be subject to the following terms and
conditions:
 

 
2

--------------------------------------------------------------------------------

 

4.1           During the Term and for a period of at least 10 years thereafter
(including following any termination), Consultant agrees to retain in confidence
and to refrain from disclosing and/or using for Consultant's benefit or the
benefit of any third party, any and all Confidential Information.  These
restrictions shall not apply to Confidential Information that (i) is or becomes
public knowledge (through no fault of Consultant's); or (ii) is lawfully made
available to Consultant by an independent third party (and such lawful
availability can be properly demonstrated by Consultant).  These restrictions
shall not prohibit disclosures required by law, regulation, rule, act, or order
of any governmental authority or agency; provided, however, that Consultant
provides the Company sufficient advance written notice to permit it to seek a
protective order or other similar order with respect to the Confidential
Information (and only the minimum Confidential Information required to be
disclosed in order to comply shall be disclosed, irrespective of whether or not
the Company seeks or obtains any such protective or other similar order).


4.2           All Confidential Information shall be and remain the sole property
of the Company without any rights therein transferring to
Consultant.  Immediately upon the expiration or earlier termination of the Term,
Consultant shall return to the Company or destroy (as requested by the Company)
all Confidential Information then in the possession of Consultant.


4.3           Consultant agrees to permit the Company or its representatives to
examine and audit, at such times as reasonably requested by the Company, any and
all records created by Consultant relating to the Services, whether or not
containing Confidential Information, at no charge to the Company.


Nothing contained in this Section 4 amends or supersedes any of Consultant’s
existing obligations of confidentiality to the Company with regard to
information obtained or to which he had access as an employee of the Company.


5. Non-solicitation.  Consultant agrees that during the Term and for a period of
6 months thereafter, Consultant shall not directly nor indirectly solicit for
employment, or otherwise retain, employees of the Company.
 
6. Intellectual Property.  All of Consultant's work product hereunder and all
concepts, inventions, ideas, patent rights, data, trademarks, and copyrights
that are related to, arise out of, or in connection with any and all Services
performed by Consultant pursuant to this Agreement (collectively, "Intellectual
Property") will be the exclusive property of, and all ownership rights shall
vest in, the Company.  Also, all works created pursuant to this Agreement are
Works Made For Hire, as defined in the U.S. Copyright Act, 17 USC 101, and shall
vest in the Company as author.  All other work product, whether copyrightable or
not, including without limitation any works that may be deemed by competent
authority not to be Works Made For Hire created pursuant to this Agreement, are
hereby assigned to the Company including without limitation, all right, title
and interest in and to the copyright thereof throughout the world, including all
renewals and extensions thereof and including the right to make and distribute
copies in any media, to translate, and/or make derivative works
therefrom.  Consultant agrees to execute all registrations, assignments,
transfer documents and other instruments necessary or desirable in the
reasonable opinion of the Company to perfect any and all of the Company’s rights
set forth in this Section.
 
7. Independent Contractor.  Consultant agrees that Consultant (i) is acting
hereunder in the capacity of an independent contractor, and (ii) has no
authority to represent or act on behalf of the Company.  Consultant acknowledges
Consultant’s liability for, and agrees to Consultant’s obligation
 

 
3

--------------------------------------------------------------------------------

 

to pay, any and all applicable federal, national, state and local taxes due as a
result of the consideration provided to Consultant in exchange for the Services.
 
8.    Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS RULES OR PRINCIPLES THEREOF.  BOTH PARTIES HEREBY AGREE TO SUBMIT TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN NEW YORK.
 
9. Assignment.  Consultant shall not assign (or delegate his duties under) this
Agreement to any person or entity (including by operation of law, judicial
process or otherwise) without the prior written consent of the Company, which
consent may be withheld for any reason.  The Company may assign this Agreement
to any of its subsidiaries or affiliates without Consultant’s consent.
 
10. No Modifications; Entire Agreement; Waivers.  This Agreement together with
the Stock Award Documents constitute the entire understanding between the
parties with respect to the subject matter addressed herein and therein and
supersede all other prior or contemporaneous agreements and understandings,
whether oral or written, with respect thereto.  This Agreement may only be
amended in a writing executed by the parties, and no right of any party shall be
deemed waived by any party unless such party has expressly agreed to such waiver
in writing and in each case.  No failure or delay on the part of either party in
exercising any right hereunder will operate as a waiver of, or impair, any such
right.
 
11. Publicity.  Neither party may use the name of the other party in any
publicity or advertising nor issue a press release or otherwise publicize or
disclose any information related to the terms and conditions hereof, without the
prior written consent of the other party, except that the Company may make such
disclosures that the Company determines in good faith to be necessary or
advisable to comply with applicable laws or regulations or the rules and
regulations of any exchange or market on which its securities are listed or
traded.  The parties acknowledge that the existence of the consulting
arrangement contemplated by this Agreement has already been publicly disclosed.
 
12. Severability.  In the event any portion of this Agreement shall be held
illegal, void or ineffective, the remaining portions hereof shall remain in full
force and effect.  If any of the terms or provisions of this Agreement are in
conflict with any applicable statute or rule of law, then such terms or
provisions shall be deemed inoperative to the extent that they may conflict
therewith and shall be deemed to be modified to conform to such statute or rule
of law.
 
13. Execution in Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts and in separate counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.
 


The Company and Consultant have caused this Consulting Agreement to be duly
authorized, executed, and delivered as of the Effective Date.




Acorda Therapeutics, Inc.
 
Thomas C. Wessel, M.D., Ph.D.
By: /s/Ron Cohen, M.D.                                                      
       Name: Ron Cohen, M.D.
       Title: President and CEO
By:/s/Thomas C. Wessel, M.D., Ph.D.
      Thomas C. Wessel, M.D., Ph.D.


 
4

--------------------------------------------------------------------------------

 

EXHIBIT A


Reimbursement Policy




In accordance with the Company’s standard policies and procedures, the following
are types of expenses for which the Company will not reimburse, unless expressly
agreed to in a prior writing by the parties:


·  
Taxi/Sedans/Limousines to and/or from the Company, Consultant’s place of
business (excluding taxis to and/or from airports for the Company-requested
business)

 
·  
Air travel other than coach class

 
·  
Travel time

 
·  
Add-on costs with respect to outside services

 
·  
Mark-up on the work product of outside professionals, including but not limited
to freelancers

 
·  
Lunches and dinners

 
·  
Administrative and/or overhead percentages

 
·  
Presentations for new business

 
·  
Gifts to the Company employees

 
·  
Entertainment of the Company employees

 
·  
Mark-up on out-of-pocket expenses

 
Note:
This list sets forth the major items for which the Company will not reimburse
Consultant and is meant to be merely illustrative and not exhaustive.  All of
Consultant’s expenses shall be reviewed with respect to the reasonableness of
such expenses.

 


 
[END OF EXHIBIT A]



 
5

--------------------------------------------------------------------------------

 
